In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-19-00103-CR

TYRELL CARLISLE, Appellant                §    On Appeal from the 297th District Court

                                          §    of Tarrant County (1554548D)

V.                                        §    October 3, 2019

                                          §    Opinion by Justice Womack

THE STATE OF TEXAS                        §    (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. We modify the trial court’s judgment and the

incorporated order to withdraw funds to delete the $500 fine and $35 “DUE TO

CSCD.” As modified, we affirm the trial court’s judgment.

                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Dana Womack
                                        Justice Dana Womack